FU

Lo -
te PF fo ease 1:19-mj-04100-DLB Document 3 Filed 01/02/20 Pagg gab 4 Q ODLB

 

S
& 9,0 gs
vv \)
EAH oS
ye Sar KF
< Poe AFFIDAVIT IN SUPPORT OF SEARCH WARRANT
U2
G

(hereinafter FBI), being duly sworn, deposes and states as follows:

I. INTRODUCTION

1, On February 15, 2019, the FBI was made aware of a recorded phone conversation
containing a threat between B.R., an employee of Coastal Credit LLC, and PHILLIP CLINE JR
(hereinafter CLINE), a resident of Elkton, Maryland. B.R. had called CLINE to arrange a payment
plan with CLINE to pay off his delinquent auto loan owed to COASTAL CREDIT LLC. During
the recorded telephone conversation, CLINE used racially biased language and threatened physical
harm to B.R. During the subsequent investigation, CLINE admitted to the investigators that he
made the threatening remarks to B.R.

z. A search of CLINE’s criminal history revealed that CLINE is a prohibited
possessor of any firearm or any ammunition of any type. On December 5, 2013, CLINE pleaded
guilty in the Circuit Court of Cecil County to Assault — Second Degree, a Maryland misdemeanor
with a maximum penalty of 10 years in prison. A review of CLINE’s Facebook Social Media page
revealed several photos of CLINE holding both shotguns and rifles, with the dates of the those
photos in 2018 and 2019, respectively. Additionally, during an interview with investigators on
December 12, 2019, CLINE’s ex-wife, J.C., stated that during her relationship with CLINE, he
possessed several firearms that he used for hunting and stored them inside his residence, in a safe
to which he had sole access. During that interview, J.C. also told the investigative team that one
of CLINE’s sons informed her that CLINE took a week off from work to go hunting within the

past two months.
Case 1:19-mj-04100-DLB Document3 Filed 01/02/20 Page 2 of 15

Il. AFFIANT’S EXPERTISE AND KNOWLEDGE

1. Your Affiant, Keith Murray, has been a duly sworn Special Agent with the Federal
Bureau of Investigation since July of 2017. Your Affiant has participated in several criminal
investigations involving police corruption, corruption of state and local public officials, white-
collar crimes, civil rights violations, firearms offenses and other unlawful activities. I have a
finance degree, and prior to joining the FBI in Baltimore I was a SA with Homeland Security
Investigations working investigations involving drug trafficking, firearms offenses, human
smuggling, and bulk cash smuggling.

a Your Affiant has participated in several financial investigations and debriefings of
individuals involved in corruption and firearms offenses, including confidential human sources.
Your Affiant has also participated in numerous searches, arrests and seizure warrants involving a
variety of offenses, including firearms offenses.

3, I have personally participated in the investigation of the offense(s) referred to
herein and have reviewed reports and have had discussions with other FBI SA’s, Task Force
Officers (TFOs) and employees of the FBI, as well as other law enforcement agencies related to
the investigation of the Defendant. I am fully familiar with the facts and circumstances of the
investigation.

4. The statements contained in this affidavit are based in part on information provided
by SA’s and TFO’s of the FBI (collectively, the “Investigators”). The information contained in
this affidavit is also based in part on: the review of written reports of investigations; the review of
law enforcement and other government databases; sources of information and other witnesses.

Because this affidavit is being submitted for the limited purpose of securing authorization for the

2

 
Case 1:19-mj-04100-DLB Document3 Filed 01/02/20 Page 3 of 15

execution of search and seizure warrants, I have not included each and every fact known to me
concerning this investigation. Nor, do I request that this Court rely upon any facts not set forth
herein in reviewing this affidavit. Your affiant has not, however, excluded any information known
to your affiant which would defeat the determination of probable cause. I have set forth only the
facts that I believe necessary to establish the foundation of probable cause in support of this
application for search and seizure warrant(s).

5. Based on evidence developed during the course of the investigation and outlined in
part below, I submit that the facts set forth in this affidavit establish that there is probable cause to
believe that CLINE did knowingly and unlawfully possess one or more firearms, in violation of
Title 18 U.S.C. § 922 (g) (1) (illegal possession of a firearm for anyone who has been convicted
in any court of a crime punishable by imprisonment for a term exceeding one year).

6. This offense (identified in preceding paragraph 5), is hereinafter referred to as the
Target Offense.

Ill. PREMISES TO BE SEARCHED

7. Accordingly, your affiant submits there is probable cause to believe that the items
set forth in Attachment B, all of which constitute evidence, fruits, and instrumentalities of, inter
alia, violations of the Target Offense, are presently located at the following location (the “Target
Location,” more fully described in Attachment A), including the residence, living spaces at the
residence, curtilage, yard, land, perimeter, garage, structures, vehicles and all areas within the four
corners of the Target Location:

a. The physical residence located at 365 W Main Street, Elkton, Maryland,

21921. This residence belongs to CLINE. CLINE has been interviewed at the Target Location on

 
Case 1:19-mj-04100-DLB Document3 Filed 01/02/20 Page 4 of 15

two (2) occasions and has identified this residence as his home during one of the interviews.
CLINE resides at the Target Location with his fiancée and several children.
Il. BACKGROUND
A. The Investigation
1. On February 1, 2019, B.R., an employee at COASTAL CREDIT LLC, a national
auto loan agency based in Indianapolis, Indiana, was instructed to contact CLINE regarding his
delinquent car payment. B.R. called CLINE from COASTAL CREDIT LLC’s office in
Indianapolis, Indiana, by dialing phone number (302) 893-3189, (the Target Phone) which was
obtained by COASTAL CREDIT LLC via caller ID when CLINE contacted their office on January
26, 2019. B.R. advised CLINE the call was being recorded, and began asking him questions to
verify that she was in fact speaking with CLINE. CLINE became increasingly angry and
questioned B.R. how she obtained the number to the Target Phone. CLINE started threatening
B.R. and repeatedly called her a “nigger" and a "black nigger bitch". CLINE told B.R. during the
call that “all my fucking white power friends will hang your ass.” D.M., a Senior Manager at
COASTAL CREDIT LLC, reported that B.R. is African American. D.M. also reported that
CLINE might have assumed B.R. was African American by the “inflection in her voice,” because
they have never met in person.
2. Below is an uncertified transcript of the recorded phone conversation between

CLINE and B.R. from February 1, 2019.

Cline: What? What?

B.R.: Hi, I’m looking for Phillip Cline...
Cline: Why are you calling my phone? Huh?
B.R.: Is this Phillip Cline?

4
Case 1:19-mj-04100-DLB Document 3 Filed 01/02/20 Page 5 of 15

Cline:

B.R.:

Cline:

B.R.:

Cline:

B.R.:

Cline:

B.R.:

Cline:

B.R.:

Cline:

B.R.:

Cline:

B.R.:

Cline:

B.R.:

Cline:

B.R.:

Cline:

Yeah. Who’s this?

This isuh, _ calling with Coastal Credit on a recorded line
Okay why are you...

How you doing Mr. Cline?

How did you get this number?

Is this Phillip Cline? You have uh, this is Coastal Credit.

Yeah but why do you...okay I know who it is. Why are you calling
this number? How did you get this number?

Okay.

Okay.

So I need to verify...

How did you get this number?

I need to verify a few things with you and then I'll explain the reason
for my call, okay?

Okay. I know why you’re calling. You want me tell you what?
Can you, can you give me the last four of your social?
No I can’t. How’d you get this number? That’s my question to you.

If this is Phillip Cline, then you should already know how we got
this number.

Um, this is a personal work number. This is my business number.
So, I’m asking you how you got it. I didn’t give you this number.

Okay well I can’t disclose any, any information if you don’t wanna
verify yourself

Okay but you’re fucking calling me, bitch, you can disclose
anything about me. I don’t know who the fuck you think you are.

w

 
Case 1:19-mj-04100-DLB Document 3 Filed 01/02/20 Page 6 of 15

B.R.:

Cline:

B.R.:

Cline:

B.R.:

Cline:

B.R.:

Cline:

B.R.:

Cline:

B.R.:

Cline:

Mister Cline...
Mister Cline nothing. What’s your problem? What you call me for?
Okay. Verify the last four of your social.

Um, | aint verifying shit. I don’t have the Cadillac. I done talked to
your company a thousand and one fucking times...

Uh-huh

...that I traded the car in and car is being paid off...

Okay.

...on the first by.

What dealership?

Where I got the car?

Where did you get the, where, what dealership?

New Castle Motors. You’re a fucking nigger. Don’t fucking call
my phone you fucking black nigger bitch. You fucking, all my
fuckin’ white power friends will fuckin’ hang your ass. Don’t call
me again mother fucker. I told you this is a personal number. Do

not call it or I will get you for harassment. There is a number on file
that you are to call, you don’t call this one nigger. Alright?

3. On March 19, 2019, FBI SA Keith Murray and FBI TFO Jared Stern attempted to

locate CLINE at TROY GRANITE located at 7111 Interchange Boulevard, Newark, Delaware,

19711. SA Murray and TFO Stern were advised by store personnel that CLINE no longer worked

at TROY GRANITE and was terminated four (4) to five (5) years prior.

4, Later that day, SA Murray and TFO Stern attempted to locate CLINE at his

residence located at 365 W Main Street, Elkton, Maryland, 21921. After knocking on the front

door of the residence and receiving no response, SA Murray and TFO Stern observed a vehicle
Case 1:19-mj-04100-DLB Document 3 Filed 01/02/20 Page 7 of 15

pull into the driveway. A white male exited the vehicle and walked toward the front door. The
individual identified himself as CLINE's son and stated he did not know if CLINE was inside the
residence. Shortly thereafter, a white female exited the vehicle and identified herself as CLINE's
fiancée. After being advised of the identities of SA Murray and TFO Stern, she stated she was
headed to pick up CLINE from work and would be back at the residence at approximately 5:00
pm. SA Murray provided her with his FBI issued cell phone number and asked her to call when
they arrived back home.

5. At approximately 4:18 pm, SA Murray received a call on his FBI issued cell phone
from phone number 978-626-2817. The individual on the phone identified himself as
CLINE. CLINE sounded agitated and angry, repeatedly cursing and demanding to know why the
FBI was at his residence. CLINE stated it was "pathetic and embarrassing" that the FBI was
attempting to speak with him. After several attempts by SA Murray to gain CLINE's cooperation
to speak in person at his residence, CLINE abruptly hung up the phone.

6. At 4:50 pm, SA Murray received a call on his FBI issued cell phone again from
CLINE. CLINE stated that he would be arriving at his residence in three (3) minutes. CLINE
hung up the phone.

Te At approximately 4:55 pm, a vehicle pulled into the driveway at 365 W Main Street,
Elkton, Maryland. CLINE, his fiancée, and a white male exited the vehicle. The unidentified
white male walked down the driveway towards W Main Street, stopped and turned, and asked
CLINE, "You good Phil?" CLINE responded, "Yeah I'm good." The unidentified white male
continued walking towards W Main Street, stopped at the edge of the driveway and stared at the

investigative team. SA Murray and TFO Stern approached CLINE and conducted an interview.

 
Case 1:19-mj-04100-DLB Document 3 Filed 01/02/20 Page 8 of 15

8. CLINE admitted to making the racially biased and threatening statements contained
on the recorded conversation between him and B.R. CLINE made the comments to B.R. because
he believed she was constantly calling him and harassing him. CLINE wanted to "push her
buttons" and say something to her that would hurt her and make her angry. CLINE stated that his
statements to B.R. are considered a "terroristic threat." CLINE claimed not to know anyone
involved in the White Power movement or with white supremacy beliefs. CLINE stated he has a
“mixed race daughter” and a "colored grandkid." CLINE said he has a tattoo of Tupac Shakur on

his right calf. Because of this, CLINE stated he could not be racist.

9. On March 20, 2019, SA Murray received a phone call from Witness 1, Delaware
District Manager for TROY GRANITE, regarding the employment history of CLINE.

10. | Witness 1 stated prior to working for TROY GRANITE, CLINE worked for a
supply company that delivered slabs of granite. CLINE was then hired to work for TROY
GRANITE. CLINE had anger management issues throughout his employment. Witness 1 could
not remember an incident in which CLINE physically assaulted anyone at the workplace or
exhibited behavior that was racially biased. CLINE's employment with TROY GRANITE ended
three (3) to four (4) years ago. Witness 1 does not remember if CLINE resigned or was terminated.

11. On May 1, 2019, D.M., a Senior Manager for COASTAL CREDIT LLC, was
interviewed telephonically by SA Murray. D.M. was the supervisor for B.R. during the incident
with CLINE on January 31, 2019. D.M. listened to a recording of the call between B.R. and
CLINE immediately following the incident. D.M. remembered B.R. being "very shook" when she
approached him and asked him to listen. D.M. described B.R. as crying, red faced, hands shaking,
and visibly upset. D.M. sent B.R. home immediately after the incident so she could start to feel

better. D.M. spoke with B.R. and she told him that she feared for her safety. D.M. believes that

v
Case 1:19-mj-04100-DLB Document3 Filed 01/02/20 Page 9 of 15

B.R. is still affected by the incident to this day. D.M. believes the statements were threatening.
At some point after the incident on the phone, the remaining balance owed on CLINE's account
was paid off.

12. On April 29, 2019, B.R. was interviewed telephonically by SA Murray. At the
time, B.R. was employed with COASTAL CREDIT LLC, an automobile loan agency, based out
of Indianapolis, Indiana. B.R. began her employment on October 29, 2018 in the Collections
Department. B.R. was promoted to the New Customer Department in March 2019. Prior to the
incident on January 31, 2019, B.R. had never spoken to CLINE on the phone. B.R. may have sent
texts or emails to CLINE but was not sure. CLINE was delinquent on an auto loan and his
information was transferred into B.R.'s account at work. Once the information was transferred, a
report is generated that indicates the amount of the loan and how past due the loan
is. B.R.'s position with COASTAL CREDIT is to then find a resolution with CLINE to bring the
outstanding amount up to date.

13. B.R. informed SA Murray that calls to individuals who are delinquent on loans are
limited to normal business hours. In regards to the incident involving B.R. and CLINE on the
phone on February 1, 2019, B.R. stated she "felt devastated." B.R. stopped speaking once CLINE

"

began making racist remarks. CLINE's "racial profiling" left B.R. "stunned” and she could not
stop crying. After the call with CLINE ended, B.R. immediately went to her supervisor. B.R.
feared for her safety following the call: prior to the phone call, B.R. had sent emails to CLINE
about his delinquent loan payments and B.R. feared that CLINE would look her up on social media
outlets to find her. B.R. had to leave work once the call ended because of the effect it had on

her. B.R. stated that CLINE has not tried to reach out to her since the incident.

14. B.R. later learned that the outstanding loan balance was paid. B.R. does not know

9
Case 1:19-mj-04100-DLB Document 3 Filed 01/02/20 Page 10 of 15

who paid the outstanding balance. B.R. does not believe anyone else at COASTAL CREDIT
LLC has had issues with CLINE.

15. As noted above, CLINE’s ex-wife, J.C. was interviewed by SA Murray and TFO
Jared Stern, on December 13, 2019, and also earlier on June 6, 2019. During her June 6, 2019
interview, J.C. said she and CLINE divorced in early 2014. J.C. and CLINE have two male
children, A.C., age 19, and D.C., age 15. A.C. splits his time living with his mother, J.C., and
CLINE; D.C. currently has no relationship with CLINE. J.C. also has another male child, C.C.,
age 17, whose father is an unidentified African American man. C.C., along with his half-brother
A.C., also splits his time living with his mother, J.C. and CLINE. J.C. does not have
communications with CLINE but receives information about him from A.C. and C.C.

16. J.C. recalled approximately 12 years ago when she walked out of the front door of
her residence and witnessed CLINE beating an African-American male with a baseball bat. The
African-American male was bleeding from his head. J.C. grabbed the bat out of CLINE's hands
to try and stop the assault. The police were not called after this incident.

17. When CLINE found out that J.C. was having a baby with an African-American
male, CLINE stated, "You're pregnant with a nigger baby!"

18. CLINE has a history of violent behavior to include punching and kicking J.C. while
she was pregnant, holding a knife to her throat, throwing her down a flight of stairs, and assaulting
several other people throughout the years. J.C. has heard stories that CLINE has physically
assaulted his current fiancée, to include slamming her up against walls.

19. According to J.C., CLINE also has a history of racist behavior, which she observed
during their marriage. CLINE often calls people names like "nigger" and "fag." CLINE has called

C.C. a "nigger" on several occasions. When asked if J.C. believes that CLINE is racist, J.C.

10

Aly
Case 1:19-mj-04100-DLB Document 3 Filed 01/02/20 Page 11 of 15

responded "Yes, definitely.". C.C. has told J.C. on several occasions that CLINE drinks alcohol
excessively, uses drugs including crack cocaine, and owns and possesses several firearms.

20. Information provided to the investigative team from COASTAL CREDIT LLC
revealed that CLINE was contacted via email seven (7) times between November 26, 2018 and
ending on February 6, 2019. Each time, COASTAL CREDIT LLC employees sent an email to
the email address, PJ4201981@yahoo.com. The emails were not identical in content but each
reminded CLINE of his outstanding balance that he owed COASTAL CREDIT LLC, provided
instructions on contacting representatives from COASTAL CREDIT LLC, and discussed the
option of working out payment plan for the remaining debt.

21. Further information provided to the investigative team from COASTAL CREDIT
LLC revealed that the vehicle in question regarding CLINE’s outstanding balance was “traded in”
at New Castle Motors located at 234 Dupont Highway, New Castle, DE, 19720 on January 17,
2019. COASTAL CREDIT LLC received full payment on February 11, 2019. COASTAL
CREDIT LLC released their lien on February 19, 2019 after the payment cleared the bank. There
is currently no outstanding balance for CLINE with COASTAL CREDIT LLC.

22. On September 19, 2019, SA Murray and Task Force Officer (TFO) Jared Stern
hand delivered to CLINE a letter from the United States Attorney's Office (USAO) for the District
of Maryland advising CLINE that he was identified as a target in an investigation of 18 U.S.C. §
875, Interstate threatening communications. FBI SA Lance Griffin and three (3) Elkton Police
Officers were also present during the interaction with CLINE. CLINE received the target letter in
the driveway of his residence located at 365 W Main Street, Elkton, Maryland, 21921. After
taking possession of the letter, CLINE stated, "This doesn't mean shit to me." CLINE then took

the letter and threw it in a trash bin that was located in his driveway near the rear entrance to his

11
Case 1:19-mj-04100-DLB Document 3 Filed 01/02/20 Page 12 of 15

residence.

23. A review of CLINE’s criminal history revealed that on December 5, 2013, CLINE
entered into a guilty plea in the Circuit Court of Cecil County for one (1) count of Assault — Second
Degree, a misdemeanor with a maximum penalty of 10 years in prison and a $2,500 fine. Court
documents received from the Cecil County Circuit Court revealed that CLINE, his attorney, and
the presiding judge all signed the plea on December 5, 2013. As part of his guilty plea, CLINE
was required to enroll in and complete anger management counseling.

24. | On December 6, 2013, CLINE met with his assigned probation agent, and reviewed
and signed several documents. One of those documents was entitled DPP-SUP-30, Department of
Public Safety and Correctional Services, Gun Possession, Special Notice for Parolees and
Probationers. The document states “Under Federal Law, it is illegal for you to possess a gun of
any type if: You have ever been convicted of a crime for which the penalty could have been more
than a year, regardless of the sentence you actually received.” This language is further explained
stating that this provision “Does not include a State offense classified as a misdemeanor and
punishable by a term of imprisonment of 2 years or less.” Further explanation of the form states
“SID No. _, have been informed and I understand that it may be a violation of the law for me
to purchase, own or possess a firearm and that it is my responsibility to know the firearms laws
and to obey them.” CLINE signed and dated this form on December 6, 2013. This form was
witnessed by Deborah S. Lee with the Department of Public Safety and Corrections Services.

aes An open source search of the social media platform FACEBOOK for CLINE
revealed a profile containing pictures that strongly resemble CLINE’s physical appearance. The
name listed on the FACEBOOK profile is Phillip Cline. Located within the Intro and biographical

information section of the profile, it states, “Lives in Elkton, Maryland.” A photo was posted to

12
Case 1:19-mj-04100-DLB Document 3 Filed 01/02/20 Page 13 of 15

Facebook on January 26, 2018, that depicts a male individual dressed in camouflage clothing
holding a rifle. A portion of the male’s face is covered with a facemask. It appears in the photo
that the male individual is hunting.

26. Another photo was posted to the CLINE FACEBOOK profile on May 2, 2019, that
depicts a male individual matching the physical characteristics of CLINE holding a camouflaged
colored shotgun. The individual is dressed in a blue shirt, dark colored tie, black hat, black pants
and black sunglasses. The individual is holding the shotgun with both hands.

27. On December 4, 2019, the Investigators received information from the Maryland
Natural Resources Police regarding hunting licenses issues to CLINE. The documents revealed
that on September 13, 2019, CLINE acquired Maryland active licenses for: Full season hunting,
Muzzleloader stamp, Bow stamp, and a Bonus Antlered Deer Stamp. All four (4) of these licenses
are active and current through July 31, 2020. The information listed on the top of the
documentation lists the individual’s name as Phillip Cline Jr., Primary Address: 365 West Main
Street, Elkton, Maryland, 21921, DNR id: 841293, date of birth: XX/XX/1981, and Maryland
Driver’s license #XXXXXXXXXXXXXXKXX.

28. During her December 13, 2019 interview, J.C. stated that during her relationship
with CLINE, he possessed several firearms that he utilized for hunting purposes and stored them
in their residence, in a safe to which he only had access. J.C. advised the Investigators that she
was told by one of CLINE’s sons, who sees CLINE on a regular basis and has access to CLINE’s
residence, that approximately one (1) or two (2) months ago, CLINE took a week off from his
current employment to go hunting.

29. J.C. further stated that in addition to CLINE and his fiancée, a 17-year-old male

named CALEB LNU, CALEB LNU’s girlfriend, and their 11 month-old infant currently reside at

13
Case 1:19-mj-04100-DLB Document 3 Filed 01/02/20 Page 14 of 15

the Target Location.

30. Title 18, United States Code, Section 922(g)(1) of the United States Code provides
that “it shall be unlawful for any person to possess a firearm who has been convicted in any court
of, a crime punishable by imprisonment for a term exceeding one year.”

31. Based on your Affiant’s training, knowledge and experience, your affiant believes
that CLINE possesses at least two (2) firearms, and possibly more, that he is prohibited from
possessing. Your Affiant believes that CLINE stores these firearms at his primary residence, the
Target Location. Your affiant knows that individuals who engage in hunting activities typically
store their firearms in a secure location inside their primary residence. Your affiant also knows
that those firearms are sometimes stored inside of a garage or an independent structure (i.e. shed)
if there are young children residing inside the primary residence.

32. Specifically, your affiant believes that CLINE may try to hide or store the firearms
in a place that is not readily visible due to him being advised by the court and probation agent that
he is a prohibited possessor of any type of firearms or ammunition. Witness testimony from an
interview with J.C. revealed that CLINE is an avid hunter and spends numerous hours purchasing
hunting supplies and planning hunting trips. In addition, several of the photos on the FACEBOOK
profile believed to belong to CLINE reveal CLINE purchases hunting supplies, clothing designed
for hunting, and other hunting paraphernalia indicating CLINE’s passion and interest in hunting.

IV. CONCLUSION

33. Based upon the foregoing, I respectfully submit that there is probable cause to

believe that there will be found in the respective Target Location the items set forth in Attachment

B, all of which constitute evidence, fruits, and instrumentalities of, inter alia, violations of the

Target Offense.

14
Case 1:19-mj-04100-DLB Document 3 Filed 01/02/20 Page 15 of 15

19-4100DLB

34. Wherefore, in consideration of the facts presented, I respectfully request that this
Court issue a search and seizure warrant for the Target Location identified in Attachment A and

authorize the search and seizure of the items described in Attachment B.

Special “Agent Keith Mugfay
Federal Bureau of Investigation

Sworn to before me this [ g | day of December, 2019.

6) —

Thé Honorable Deborah L. Boardman
United States Magistrate Judge

 

 
